ON Rehearing.
IVIoNROE, J.
It appears that defendant had advertised for sale plaintiffs’ “Belle Alliance” plantation, for a balance, claimed to be due, of the tax of 1895, amounting to $378.75; that plaintiffs injoined the sale, alleging that they had paid the “State and Parish taxes for 1895, upon all their property situated in the Parish of Assumption, and especially on the ‘Belle Alliance’ plantationand that the answer to the petition for injunction was a general denial. There was judgment for plaintiffs, and defendant has appealed.
*832It is not pretended that any other amount is involved than the $378.75 mentioned, and it follows, and is undisputed, that the authority for the exercise of jurisdiction by this court must be found in so much of Article 85 of the Constitution as confers jurisdiction in “all cases,” in which the constitutionality, or legality of any tax * * * shall be in contestation; otherwise, that such authority does not exist.
Upon the trial of the case, in the lower court, plaintiffs assumed the burden of proving the payment set up in the petition, and offered certain tax receipts, and oral testimony; whereupon, the defendant offered evidence, which was objected to and excluded, upon the ground that the receipts offered by plaintiffs could not be impugned under a general denial. From the character of the offers made by the defendant, this court concluded, upon the former hearing, that a question as to the legality of the tax claimed would be found at the bottom of the controversy, and therefore exercised jurisdiction, and ordered the case remanded. Further consideration, however, has led to a different conclusion, the reasons for which will be briefly stated.
If the plea of payment, set up in plaintiffs’ petition, be regarded as applying to the $378.75 for which the property was advertised, it is too clear for argument that the only issue presented is, payment vel non, and that this court is without jurisdiction of the appeal.
If, upon the other hand, the plea of payment, which embodies the only allegation upon' which the injunction could issue, or upon the basis of which it could be sustained, is inapplicable to the only claim upon which the defendant was proceeding when injoined, it necessarily follows, that the petition discloses no cause of action. There is no averment that the tax, the collection of which is injoined, is unconstitutional, or illegal, and that question can .be imported into the case only hypothetically, by means of inferences and deductions, which may, or may not, be well founded; and upon the assumption that the courts will hear and pass upon such a question, without its being raised in the pleadings. Thus, we must infer, that the evidence offered on behalf of the defendant, and excluded by the judge a quo, would, if admitted, show that the assessment roll called, not only for the'taxes actually paid by the plaintiff but, for the $378.75, which are said not to have been paid; and we must deduce therefrom that the plaintiffs’ reason for not paying said balance of the tax, as called for by the roll, was, that they considered it unconstitutional, or illegal, or *833both. And, upon this basis of inference and deduction, we must proceed as though.this reason had been set forth, in the petition for injunction; as an is.sue to be tried in the lower court.
But, if the question upon which our jurisdiction depends is not in the ease, now, and can get into it only in the event that, upon its being remanded, the evidence to be introduced by the defendant will establish all that is claimed for it; and that the plaintiffs will then claim that their reasons for not paying the disputed tax were because they considered it unconstitutional or illegal, or both; and that it is considered that such a question can properly be raised in that way; it is clear that, whatever might be the outcome of these contingencies, the needed jurisdictional question has yet to be brought into the case, and that we are, at present, without jurisdiction to review any part of it, or remand it, or make any order with reference to it, except to dismiss the appeal, because no authority to entertain such an appeal is conferred upon this court.
The jurisprudence, upon this subject is settled to the effect, that “ whether on exception, or on the trial of the merits, a contestation “must be made, by pleading in the lower court, touching the consti- “ tutionaiity or legality of the law and the ordinance, in order that “ this court may exercise jurisdiction.” Town of Thibodeaux vs. Constantin & Bragard, 48 Ann., 338; State vs. Clesi, 44 Ann., 86; City vs. Reems, 49 Ann., 792; State vs. Hennessey, 44 Ann., 805; State vs. Tsni Ho et als., 37 Ann., 50.
It is equally Veil settled that questions involving the legality of assessments, and of over, and under, assessments, and of the mode of levying and collecting the tax, do not affect the legality or constitutionality of the tax itself; and hence that this court is not vested with jurisdiction by reason of the fact that such questions are involved.
Gillis & Kennett vs. Clayton, Assessor, 38 Ann., 285; Favrot vs. City of Baton Rouge, 38 Ann., 231; Minor vs. Budd, Sheriff, 38 Ann., 99; State ex rel. David vs. Judges, 37 Ann., 898.
In Bush & Levert vs. Police Jury, 39 Ann., 899, it appeared that the assessor had assessed the property of the plaintiffs at certain valuations, in which, though dissatisfied, they acquiesced. Subsequently, the Police Jury, acting as a board of reviewers, increased the assessments, and the plaintiffs then sued for a reduction. In their petition, they not only attacked the assessments as excessive, but th-cy set up *834the unconstitutionality of the entire system of assessments, as provided by the statutes. This court said: “'We must look, however, to the prayer of the petition in order to determine the true object,, and nature of the action;” and after quoting, in full, the petition, from which it appeared that the plaintiffs prayed that the increase of assessment be decreed null, and that the assessor be ordered to assess the property at its cash value “and for such orders as law, justice, and “ equity demands,” the court proceeded as follows: “It is obvious that “ nothing in the demand involves the ‘constitutionality or legality of “ any tax, toll, or impost, whatever, or of any fine, forfeiture, or “ penalty imposed by a municipal corporation.’ So far as' the relief “sought is concerned, it touches nothing but the assessment of the “ property, and asks only a reduction thereof to a proper valuation. “ In such cases, we have determined, by repeated decisions, that our “ jurisdiction is measured by the pecuniary amount in dispute, and “ that this amount is the differenece between the taxes payable on the “ assessment complained of and those which would be due on the “ reduction claimed.”
In the case now before us, it was stated, in the course of the argument, that the Police Jury, acting as a Board of Reviewers, had reduced the assessment of the plaintiffs’ property, but that the assessor persisted in the assessment as made by him; that the plaintiffs paid upon the basis of the assessment as made by the Police Jury, and that the $378.15 represented the difference between the tax, as based upon that assessment, and the tax, as based upon the assessment made by the assessor.
The statement thus made, whilst not considered part of the case, serves to illustrate .the proposition that plaintiffs’ -failure to pay the tax claimed might well have been entirely apart from any question of its constitutionality or legality; and, hence, that such a question not only is not in the case, but that it is more than probable that no attempt would have been made to bring it in.
Being of opinion, then, that we are without jurisdiction, ratione materias, it is ordered, adjudged and decreed that the appeal herein be dismissed at the cost of the appellant.
BLANCHARD, J., dissents,, adhering to the original opinion.